Citation Nr: 1038629	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  09-27 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent 
for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to December 
2004.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a January 2009 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDING OF FACT

The Veteran's service-connected generalized anxiety disorder is 
manifested by severe anxiety; depression; nervous mannerisms, 
such as bouncing legs, shaking hands, significant stutter, and 
facial tic; constant panic attacks; impaired concentration with 
ruminating and racing thoughts; problems with impulse control; 
disturbed sleep; nightmares; flashbacks; increased startle 
response; avoidance behaviors; social alienation; decreased 
appetite due to nervous stomach; and hypersexuality.  
Objectively, the Veteran has been cleanly and appropriately 
dressed, fully oriented, cooperative, rational, and kept good eye 
contact.  He has exhibited a generally depressed mood; 
appropriate to slightly constricted affect; regular to tangential 
speech; logical and goal-oriented thought process; thought 
content without suicidal or homicidal ideations, auditory or 
visual hallucinations, delusions, or psychotic indicators; 
adequate fund of knowledge; poor and limited insight; and poor to 
fair judgment.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no more, for 
generalized anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's October 2008 and March 2009 letters advised the Veteran 
of the necessary elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant notification 
followed by a re-adjudication of the claim); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Specifically, the RO's 
October 2008 letter informed the Veteran of what evidence was 
required to substantiate his claim for increased disability 
ratings and of his and VA's respective duties for obtaining 
evidence.  The Veteran was also asked to submit evidence or 
information in his possession to the RO.  See Vazquez-Flores v. 
Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with 
multiple medical examinations to determine the severity of his 
mental disorder.  38 C.F.R § 3.159(c)(4).  Pursuant to the 
Board's March 2010 remand, an April 2010 VA examination was 
obtained to ascertain the current level of the Veteran's 
generalized anxiety disorder.  As the April 2010 VA examination 
provides sufficient detail to determine the current severity of 
the Veteran's service-connected generalized anxiety disorder, the 
Board finds that there has been substantial compliance with its 
March 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also 
finds that the VA examination obtained in this case is more than 
adequate, as it was based upon a physical examination of the 
Veteran, a review of his claims file, and with consideration of 
the Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006). 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

The Rating Schedule establishes a general rating formula for 
mental disorders.  38 C.F.R. § 4.130 (2010).  Ratings are 
assigned according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders (4th ed.) 
(DSM-IV).  Id.

Service connection for the Veteran's generalized anxiety disorder 
was granted by a June 2005 rating decision and a 10 percent 
evaluation was assigned under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9400, effective from December 20, 2004.  
See 38 C.F.R. § 4.130, Diagnostic Code 9400 (2010).  The Veteran 
filed his present claim for an increased evaluation for his 
service-connected generalized anxiety disorder in September 2008.  
In a January 2009 rating decision, the RO increased the 
evaluation to 30 percent evaluation for his generalized anxiety 
disorder.  The Veteran filed a timely notice of disagreement in 
February 2009 and perfected his appeal in July 2009.

Pursuant to Diagnostic Code 9400, generalized anxiety disorder is 
rated 30 percent when it is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, or effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation, neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and the inability to 
establish and maintain effective relationships.  Id.  

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  For example, a GAF score of 61-70 reflects some 
mild symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, such 
as occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends or 
having conflicts with peers or co-workers).  A GAF score of 41 to 
50 is assigned where there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  DSM-IV at 
46-47.

An October 2008 VA psychiatry consultation report stated that the 
Veteran was seen after an emergency room visit for anxiety.  The 
Veteran stated since his return from Iraq in December 2004 to 
January 2005, he noted increasing anxiety.  He gave a history of 
psychiatric treatment in service and trying multiple medications 
without relief of symptoms.  The Veteran was currently using 
marijuana to help control severe anxiety.  The Veteran related 
that since his return from Iraq, he had multiple stressors in his 
personal life.  He attempted to work, but lost jobs because of 
his anxiety and inability to concentrate and stop shaking.  The 
Veteran also gave a history of childhood trauma where his cousin 
died in his arms after being hit by a homemade bomb that they 
made together when the Veteran was 16 years old.  It was noted 
that the childhood trauma was compounding experiences from his 
time in Iraq.  The Veteran reported depression, disturbed sleep, 
decreased appetite due to nervous stomach, decreased 
concentration with ruminating and racing thoughts, increased 
guilt over not providing for and not having contact with his 
daughters, and feeling hypersexual.  He related that he had mild 
anxiety prior to going to Iraq, which had increased since the 
time there and being back.  He would have panic attacks during 
which he would experience difficulty breathing, inability to 
think, and racing heart, and become diaphoretic.  He stated that 
he needed to have a routine because not having a routine made him 
anxious.  He recalled a recent event where he climbed the rock-
climbing wall at a sporting goods store and could not get down 
because his legs were shaking very bad.  He also reported 
sleepwalking tendency, feeling tense all the time, nightmares, 
flashbacks, and avoidance of things that reminded him of time in 
Iraq, to include avoiding the people from the Corps.  He reported 
that he last worked in a customer service job for 9 months, but 
lost the job due to constant anxiety and decreased concentration.  

On mental status examination, the Veteran was cleanly dressed and 
appeared visibly nervous, bouncing his legs when seen in the 
waiting area.  His attitude was appropriate and forthcoming, with 
good eye contact.  He became tearful when he described worsening 
of anxiety symptoms, loss of jobs, and not being able to provide 
for his daughters.  He continued to bounce his legs in 
nervousness and had mild bilateral hand tremor during the entire 
interview.  It was noted that the Veteran's mood was bad and his 
affect was full, appropriate, and engaging.  His speech was 
rapid, but regular in rhythm, volume, and tone. His thought 
process was linear, logical, and goal-directed, and thought 
content was without suicidal or homicidal ideation, auditory or 
visual hallucinations, or psychotic indicators.  His insight and 
judgment were fair, with adequate fund of knowledge.  The VA 
psychiatry resident noted an impression that the Veteran had 
severe anxiety symptoms, with visible anxiousness.  The Veteran 
related that he was having problems adjusting to work and 
stressors of everyday life.  The diagnoses were anxiety disorder, 
not otherwise specified; rule out generalized anxiety disorder 
versus panic attacks; mood disorder, not otherwise specified; 
rule out bipolar disorder; and posttraumatic stress disorder 
(PTSD) on Axis I.  The VA psychiatry resident noted poor coping 
mechanisms on Axis IV, and listed a GAF score of 55 to 60.  An 
addendum by a VA psychiatrist stated that the Veteran presented 
with a history of and objective signs of considerable anxiety.  
It was noted that no psychotic indicators or evidence of a major 
affective disorder was shown.  It was also noted that the 
Veteran's functioning had been impaired for some time and he was 
heavily using marijuana but denied using other substances.

A November 2008 VA psychiatry report stated that the Veteran was 
visibly more anxious and related that his girlfriend left him and 
his family was helping with his son.  The Veteran was more 
anxious and worried about generalized things, and reported 
continued use of marijuana to help with anxiety.  He reported 
that he started going church again.  He denied any suicidal or 
homicidal ideations, auditory or visual hallucinations, or 
psychotic indicators.  On mental examination, the Veteran was 
casually and cleanly dressed and appeared nervous, sitting 
bouncing his legs.  He was cooperative and forthcoming during the 
interview and showed positive mental attitude.  He continued to 
have nervous mannerisms.  It was noted that his mood was 
depressed and angry; his affect was congruent with mood and 
appropriately tearful at times; speech was regular; thought 
process was linear, logical, and goal-directed; and thought 
content was without suicidal or homicidal ideation, auditory or 
visual hallucinations, or psychotic indicators.  His insight was 
poor and judgment was fair.  The VA psychiatry resident noted an 
impression that the Veteran had severe anxiety symptoms, with 
visible anxiousness.  The Veteran related that he was having 
problems adjusting to work and stressors of everyday life.  The 
diagnoses were anxiety disorder, not otherwise specified; rule 
out generalized anxiety disorder; mood disorder not otherwise 
specified; rule out bipolar disorder; and PTSD on Axis I.  The VA 
psychiatry resident noted poor coping mechanisms on Axis IV, and 
listed a GAF score of 60.  It was noted that the Veteran 
adamantly denied any suicidal ideation, plan, or intent, and that 
he was rational and future-oriented.  It was also noted that he 
had good social support from friends, and did not present an 
acute risk of harm to self for others.

The Veteran was afforded a VA mental examination in November 
2008.  The Veteran reported a history of suicide attempt by 
overdose in 2004 after taking several medications used to treat 
his psychiatric condition in service.  He thought this suicidal 
attempt might be related to the antidepressant he took at that 
time for he did not experience any suicidal thought prior to 
taking the medication.  The Veteran stated he had not sought any 
psychiatric treatment or taken any psychiatric medication until 
October 2008, when he had an outpatient psychiatric visit at a VA 
Medical Center and was started on Zoloft and clonazepam.  The 
Veteran reported feeling anxious and depressed off and on and 
more so in the past week after his girlfriend left him.  He 
reported flashbacks and nightmares related to his cousin's death 
and waking up in sweats.  He had difficulty falling asleep every 
day, decreased energy level, reduced appetite, and diminished 
ability to concentrate.  He denied feelings of worthlessness, 
suicidal thought, or wishes to die.  He also denied any psychotic 
symptoms.  On mental examination, the Veteran was casually and 
cleanly dressed, with cooperative attitude and good eye contact.  
He was alert and fully oriented.  He had marked psychomotor 
agitation, shaking both legs constantly during the interview.  
His speech was clear with normal rate, amount, and volume.  He 
described his mood as anxious and depressed.  His affect was 
anxious, slightly-constricted, appropriate, and congruent with 
mood; and thought process was goal-directed and well-organized.  
No signs or complaints of delusions or hallucinations were shown.  
The Veteran denied suicidal or homicidal ideation.  It was noted 
that he had limited insight but fair judgment.  The diagnoses 
were anxiety disorder, not otherwise specified; rule out PTSD, 
chronic, secondary to childhood trauma; and cannabis dependence.  
A GAF score of 51 to 55 was listed.  The examiner noted that the 
Veteran's anxiety symptoms would cause significant reduced 
productivity and marked interference in his ability to interact 
effectively and work efficiently.  The examiner stated "[a]s a 
matter of practicality and not scientific certainty, 80% of his 
impairment in his general functioning may be attributed to 
anxiety disorder and 20% to cannabis dependence.  It was also 
noted that the Veteran had the ability to manage his own personal 
and financial affairs.

In a November 2008 VA psychiatry note, the Veteran reported that 
he had been actively looking for work and stopped marijuana use 
for 21 days now.  He reported being very anxious because he was 
going to meet his ex-girlfriend and was afraid that she would 
take their son and run off with him.  On mental examination, the 
Veteran was cleanly and appropriately dressed, appeared nervous 
objectively, and reported anxiety subjectively.  He was 
cooperative and forthcoming during the interview, and showed 
positive mental attitude.  The Veteran continued to have nervous 
mannerisms.  It was noted that his mood was depressed; his affect 
was full and appropriate; speech was regular; thought process was 
linear, logical, and goal-directed; and thought content was 
without suicidal or homicidal ideation, auditory or visual 
hallucinations, or psychotic indicators.  His insight was limited 
and judgment was fair.  The VA psychiatry resident noted an 
impression that the Veteran had severe anxiety symptoms, with 
visible anxiousness.  The Veteran related that he was having 
problems adjusting to work and stressors of everyday life.  The 
diagnoses were anxiety disorder, not otherwise specified; rule 
out generalized anxiety disorder; mood disorder, not otherwise 
specified; rule out bipolar disorder; and PTSD on Axis I.  The VA 
psychiatry resident noted poor coping mechanisms on Axis IV, and 
listed a GAF score of 60.  The VA psychiatry resident noted that 
the Veteran adamantly denied any suicidal ideation, plan, or 
intent, and that he was rational and future-oriented.  It was 
also noted that he had good social support from friends and 
family, and did not present an acute risk of harm to self or 
others.

In a December 2008 VA psychiatry report, the Veteran reported 
difficulties with his past relationships.  He also reported 
problems with his welfare case worker as she continued to call 
his ex-girlfriend the 'legal guardian' and this irritated him 
because he felt that he was the more responsible parent to their 
child.  He related that he felt he had strong work ethic and 
tried to be the opposite of all of his three stepfathers.  He 
stated that he did not want to be like his own family with broken 
relationships and multiple children with multiple women, however, 
he had done this and felt guilty about this.  He denied suicidal 
or homicidal ideation, or auditory or visual hallucinations.  On 
mental examination, the Veteran was cleanly and appropriately 
dressed.  He still bounced his legs during the interview, less in 
the beginning and more as he talked more of his problems.  He was 
cooperative and forthcoming during the interview, and showed 
positive mental attitude.  The Veteran continued to have nervous 
mannerisms.  It was noted that his mood was depressed; his affect 
was full and appropriate; speech was regular; thought process was 
linear, logical, and goal-directed; and thought content was 
without suicidal or homicidal ideation, auditory or visual 
hallucinations, or psychotic indicators.  His insight was limited 
and judgment was fair.  The VA psychiatry resident noted an 
impression that the Veteran had severe anxiety symptoms, with 
visible anxiousness.  The Veteran related that he was having 
problems adjusting to work and stressors of everyday life.  The 
diagnoses were anxiety disorder, not otherwise specified; rule 
out generalized anxiety disorder; mood disorder, not otherwise 
specified; rule out bipolar disorder; and PTSD on Axis I.  The VA 
psychiatry resident noted rule out borderline personality 
disorder on Axis II and poor coping mechanisms on Axis IV.  A GAF 
score of 60 was listed.  The VA psychiatry resident noted that 
the Veteran adamantly denied any suicidal ideation, plan, or 
intent, and that he was rational and future-oriented.  It was 
also noted that he had good social support from friends and 
family, and did not present an acute risk of harm to self or 
others.

A December 2008 VA psychiatry report reflects that the Veteran 
was seen and his son accompanied him because of babysitting 
problems.  He was appropriate and interactive during the session, 
and did not display any concerning isolative behaviors or 
tearfulness, and his verbal content was future-oriented.  On 
mental examination, the Veteran was cleanly dressed.  He still 
bounced his legs during the session, less in the beginning and 
more as he talked more of his problems.  He was cooperative and 
forthcoming during the interview, and showed positive mental 
attitude.  The Veteran continued to have nervous mannerisms.  It 
was noted that his mood was depressed; his affect was full and 
appropriate; speech was regular; thought process was linear, 
logical, and goal-directed; and thought content was without 
suicidal or homicidal ideation, auditory or visual 
hallucinations, or psychotic indicators.  His insight was limited 
and judgment was fair.  The VA psychiatry resident noted an 
impression that the Veteran had severe anxiety symptoms, with 
visible anxiousness.  The Veteran related that he was having 
problems with anxiety interfering with everyday life.  It was 
noted that the Veteran had poor insight into his poor decision 
making and its adverse effects on his life.  The diagnoses were 
anxiety disorder, not otherwise specified; rule out generalized 
anxiety disorder; mood disorder, not otherwise specified; rule 
out bipolar disorder; and PTSD on Axis I.  The VA psychiatry 
resident noted rule out borderline personality disorder on Axis 
II and poor coping mechanisms on Axis IV.  A GAF score of 60 was 
listed.  The VA psychiatry resident noted that the Veteran 
adamantly denied any suicidal ideation, plan, or intent, and that 
he was rational and future-oriented.  It was also noted that he 
had good social support from friends and family, and did not 
present an acute risk of harm to self or others.

In a December 2008 VA psychiatry report, the Veteran stated that 
he had been given temporary custody of his son and he was trying 
to get back on welfare and get help to support his son.  He 
stated that he was not interested in a relationship.  He denied 
any suicidal or homicidal ideation, auditory or visual 
hallucinations, or psychotic indicators.  On mental examination, 
the Veteran was cleanly dressed and his son accompanied him.  The 
Veteran still bounced his legs during the session, less in the 
beginning and more as he talked more of his problems.  He was 
cooperative and forthcoming during the interview, and showed 
positive mental attitude.  The Veteran continued to have nervous 
mannerisms.  It was noted that his mood was depressed; his affect 
was full and appropriate; speech was regular; thought process was 
linear, logical, and goal-directed; and thought content was 
without suicidal or homicidal ideation, auditory or visual 
hallucinations, or psychotic indicators.  His insight was limited 
and judgment was fair.  The VA psychiatry resident noted an 
impression that the Veteran had severe anxiety symptoms, with 
visible anxiousness.  The Veteran related that he was having 
problems with anxiety interfering with everyday life.  It was 
noted that the Veteran had poor insight into his poor decision 
making and its adverse effects on his life.  The diagnoses were 
anxiety disorder, not otherwise specified; rule out generalized 
anxiety disorder; mood disorder, not otherwise specified; rule 
out bipolar disorder; and PTSD on Axis I.  The VA psychiatry 
resident noted rule out borderline personality disorder on Axis 
II and poor coping mechanisms on Axis IV.  A GAF score of 60 was 
listed.  The VA psychiatry resident noted that the Veteran 
adamantly denied any suicidal ideation, plan, or intent, and that 
he was rational and future-oriented.  It was also noted that he 
had good social support from friends and family, and did not 
present an acute risk of harm to self or others.

In a January 2009 VA psychiatry report, the Veteran related that 
he understood that things might not work out with his ex-
girlfriend, the mother of his son, and while he still loved her, 
she continued to degrade and hurt him.  He reported multiple 
episodes of verbal and emotional abuse by her.  The Veteran was 
still looking for work.  On mental examination, the Veteran was 
cleanly dressed.  He still bounced his legs during the session.  
He was cooperative and forthcoming during the interview, and 
showed positive mental attitude.  The Veteran continued to have 
nervous mannerisms.  It was noted that his mood was depressed; 
his affect was full and appropriate; speech was regular; thought 
process was linear, logical, and goal-directed; and thought 
content was without suicidal or homicidal ideation, auditory or 
visual hallucinations, or psychotic indicators.  His insight was 
limited and judgment was fair.  The VA psychiatry resident noted 
an impression that the Veteran had severe anxiety symptoms, with 
visible anxiousness.  The Veteran related that he was having 
problems with anxiety interfering with everyday life.  It was 
noted that the Veteran had poor insight into his poor decision 
making and its adverse effects on his life.  The diagnoses were 
anxiety disorder, not otherwise specified; rule out generalized 
anxiety disorder; mood disorder, not otherwise specified; rule 
out bipolar disorder; and PTSD on Axis I.  The VA psychiatry 
resident noted rule out borderline personality disorder on Axis 
II and poor coping mechanisms on Axis IV.  A GAF score of 65 was 
listed.  The VA psychiatry resident noted that the Veteran 
adamantly denied any suicidal ideation, plan, or intent, and that 
he was rational and future-oriented.  It was also noted that he 
had good social support from friends and family, and did not 
present an acute risk of harm to self or others.

In a January 2009 VA psychiatry report, the Veteran reported 
feeling helpless as he was doing the right things, such as 
applying for jobs, applying for assistance to go to school, and 
taking care of his son, but things never seemed to work out for 
him.  He was anxious and tearful when relaying his ex-girlfriend 
leaving him and his son the previous night.  He denied suicidal 
ideation, and reported that he was the sole provider for his son.  
It was noted that the Veteran was strongly encouraged to not 
relay his current problems at the job interviews as he coped with 
his problems by telling everyone he came into contact with for 
advice.  On mental examination, the Veteran was cleanly dressed.  
He still bounced his legs during the session.  He was cooperative 
and forthcoming during the interview, and showed positive mental 
attitude.  The Veteran continued to have nervous mannerisms.  It 
was noted that his mood was depressed; his affect was full and 
appropriately tearful when discussing girlfriend leaving him; 
speech was regular; thought process was linear, logical, and 
goal-directed; and thought content was without suicidal or 
homicidal ideation, auditory or visual hallucinations, or 
psychotic indicators.  His insight was limited and judgment was 
fair.  The VA psychiatry resident noted an impression that the 
Veteran had severe anxiety symptoms, with visible anxiousness.  
The Veteran related that he was having problems with anxiety 
interfering with everyday life.  It was noted that the Veteran 
had poor insight into his poor decision making and its adverse 
effects on his life.  The diagnoses were anxiety disorder, not 
otherwise specified; rule out generalized anxiety disorder; mood 
disorder, not otherwise specified; rule out bipolar disorder; and 
PTSD on Axis I.  The VA psychiatry resident noted rule out 
borderline personality disorder on Axis II and poor coping 
mechanisms on Axis IV.  A GAF score of 65 was listed.  The VA 
psychiatry resident noted that the Veteran adamantly denied any 
suicidal ideation, plan, or intent, and that he was rational and 
future-oriented.  It was also noted that he had good social 
support from friends and family, and did not present an acute 
risk of harm to self or others.

In a February 2009 VA psychiatry report, the Veteran reported 
being happy that he found a job and started working.  He related 
that his neighbors helped out with watching his son during the 
time he worked.  On mental examination, the Veteran was cleanly 
dressed.  He still bounced his legs during the session.  He was 
cooperative and forthcoming during the interview, and showed 
positive mental attitude.  The Veteran continued to have nervous 
mannerisms.  It was noted that his mood was "depressed"; his 
affect was full and appropriate to the content; speech was 
regular; thought process was linear, logical, and goal-directed; 
and thought content was without suicidal or homicidal ideation, 
auditory or visual hallucinations, or psychotic indicators.  His 
insight was limited and judgment was fair.  The VA psychiatry 
resident noted an impression that the Veteran had severe anxiety 
symptoms, with visible anxiousness.  The Veteran related that he 
was having problems with anxiety interfering with everyday life.  
It was noted that the Veteran had poor insight into his poor 
decision making and its adverse effects on his life.  The 
diagnoses were anxiety disorder, not otherwise specified; rule 
out generalized anxiety disorder; mood disorder, not otherwise 
specified; rule out bipolar disorder; and PTSD on Axis I.  The VA 
psychiatry resident noted rule out borderline personality 
disorder on Axis II and poor coping mechanisms on Axis IV.  A GAF 
score of 65 was listed.  The VA psychiatry resident noted that 
the Veteran adamantly denied any suicidal ideation, plan, or 
intent, and that he was rational and future-oriented.  It was 
also noted that he had good social support from friends and 
family, and did not present an acute risk of harm to self or 
others.

In a February 2009 VA psychiatry report, the Veteran reported 
that he had been working full time, but was unable to spend time 
with his son.  He was also working with VA to get his bills paid 
and was planning to look into school.  He stated that as things 
were going well, he felt that something bad was about to happen.  
He continued to abstain from marijuana and was able to work and 
function.  On mental examination, the Veteran was cleanly 
dressed.  He still bounced his legs during the session.  He was 
cooperative and forthcoming during the interview, and showed 
positive mental attitude.  The Veteran continued to have nervous 
mannerisms.  It was noted that his mood was depressed; his affect 
was full and appropriate to the content; speech was regular; 
thought process was linear, logical, and goal-directed; and 
thought content was without suicidal or homicidal ideation, 
auditory or visual hallucinations, or psychotic indicators.  His 
insight was limited and judgment was fair.  The VA psychiatry 
resident noted an impression that the Veteran had severe anxiety 
symptoms and poor coping mechanisms to deal with breakup with his 
girlfriend and custody issues.  The diagnoses were anxiety 
disorder, not otherwise specified; rule out generalized anxiety 
disorder; mood disorder, not otherwise specified; rule out 
bipolar disorder; and PTSD on Axis I.  The VA psychiatry resident 
noted rule out borderline personality disorder on Axis II and 
poor coping mechanisms on Axis IV.  A GAF score of 65 was listed.  
The VA psychiatry resident noted that the Veteran adamantly 
denied any suicidal ideation, plan, or intent, and that he was 
rational and future-oriented.  It was also noted that he had good 
social support from friends and family, and did not present an 
acute risk of harm to self or others.

A March 2009 VA psychiatry report noted that the Veteran was calm 
playing with his son, with no complaints at the start of the 
session.  He reported that he switched jobs to spend more time 
with his son.  On mental examination, the Veteran was well 
dressed and kept good eye contact and appropriate behaviors.  He 
still bounced his legs but at times was resting without any 
bouncing.  It was noted that his mood was "okay and 
overwhelmed"; his affect was full and appropriate to the 
content; speech was regular; thought process was linear, logical, 
and goal-directed; and thought content was without suicidal or 
homicidal ideation, auditory or visual hallucinations, or 
psychotic indicators.  His insight was limited and judgment was 
fair.  The VA psychiatry resident noted an impression that the 
Veteran had severe anxiety symptoms and poor coping mechanisms to 
deal with breakup with his girlfriend and custody issues.  The 
diagnoses were anxiety disorder, not otherwise specified; rule 
out generalized anxiety disorder; mood disorder, not otherwise 
specified; rule out bipolar disorder; and PTSD on Axis I.  The VA 
psychiatry resident noted rule out borderline personality 
disorder on Axis II and poor coping mechanisms on Axis IV.  A GAF 
score of 65 was listed.  The VA psychiatry resident noted that 
the Veteran adamantly denied any suicidal ideation, plan, or 
intent, and that he was rational and future-oriented.  It was 
also noted that he had good social support from friends and 
family, and did not present an acute risk of harm to self or 
others.

In a March 2009 VA psychiatry report, the Veteran reported that 
he was getting by and feeling overwhelmed at times.  He was 
trying to work as many hours as possible, spend time with his 
son, and get his bills paid.  He reported continued guilt over 
not being able to pay child support for his daughters.  He 
reported doing well at work and winning an award for having the 
most sales.  On mental examination, the Veteran was well dressed 
and kept good eye contact and appropriate behaviors.  He still 
bounced his legs but at times was resting without any bouncing.  
It was noted that his mood was "okay and overwhelmed"; his 
affect was full and appropriate to the content; speech was 
regular; thought process was linear, logical, and goal-directed; 
and thought content was without suicidal or homicidal ideation, 
auditory or visual hallucinations, or psychotic indicators.  His 
insight was limited and judgment was fair.  The VA psychiatry 
resident noted an impression that the Veteran had severe anxiety 
symptoms and poor coping mechanisms to deal with breakup with his 
girlfriend and custody issues.  The diagnoses were anxiety 
disorder, not otherwise specified; rule out generalized anxiety 
disorder; mood disorder, not otherwise specified; rule out 
bipolar disorder; and PTSD on Axis I.  The VA psychiatry resident 
noted rule out borderline personality disorder on Axis II and 
poor coping mechanisms on Axis IV.  A GAF score of 65 was listed.  
The VA psychiatry resident noted that the Veteran adamantly 
denied any suicidal ideation, plan, or intent, and that he was 
rational and future-oriented.  It was also noted that he had good 
social support from friends and family, and did not present an 
acute risk of harm to self or others.

A March 2009 VA psychiatry report noted that the Veteran was very 
apologetic for being late for the appointment.  He reported that 
he continued to maintain sobriety and work, and was now back with 
his ex-girlfriend.  On mental examination, the Veteran was well 
dressed and kept good eye contact and appropriate behaviors.  He 
still bounced his legs but at times was resting without any 
bouncing.  It was noted that his mood was "okay and 
overwhelmed"; his affect was full and appropriate to the 
content; speech was regular; thought process was linear, logical, 
and goal-directed; and thought content was without suicidal or 
homicidal ideation, auditory or visual hallucinations, or 
psychotic indicators.  His insight was limited and judgment was 
fair.  The VA psychiatry resident noted an impression that the 
Veteran had severe anxiety symptoms and poor coping mechanisms to 
deal with breakup with his girlfriend and custody issues.  The 
diagnoses were anxiety disorder, not otherwise specified; rule 
out generalized anxiety disorder; mood disorder, not otherwise 
specified; rule out bipolar disorder; and PTSD on Axis I.  The VA 
psychiatry resident noted rule out borderline personality 
disorder on Axis II and poor coping mechanisms on Axis IV.  A GAF 
score of 65 was listed.  The VA psychiatry resident noted that 
the Veteran adamantly denied any suicidal ideation, plan, or 
intent, and that he was rational and future-oriented.  It was 
also noted that he had good social support from friends and 
family, and did not present an acute risk of harm to self or 
others.

In a March 2009 VA psychiatry report, the Veteran reported that 
his girlfriend left again.  He appeared calm and collected 
compared to the previous time when she had left him.  On mental 
examination, the Veteran was well dressed and kept good eye 
contact and appropriate behaviors.  He was anxious and bouncing 
his legs.  It was noted that his mood was "not good"; his 
affect was full and appropriate to the content; speech was 
regular; thought process was linear, logical, and goal-directed; 
and thought content was without suicidal or homicidal ideation, 
auditory or visual hallucinations, or psychotic indicators.  His 
insight was limited and judgment was fair.  The VA psychiatry 
resident noted an impression that the Veteran had severe anxiety 
symptoms and poor coping mechanisms to deal with breakup with his 
girlfriend and custody issues.  The diagnoses were anxiety 
disorder, not otherwise specified; rule out generalized anxiety 
disorder; mood disorder, not otherwise specified; rule out 
bipolar disorder; and PTSD on Axis I.  The VA psychiatry resident 
noted rule out borderline personality disorder on Axis II and 
poor coping mechanisms on Axis IV.  A GAF score of 55 to 60 was 
listed.  The VA psychiatry resident noted that the Veteran 
adamantly denied any suicidal ideation, plan, or intent, and that 
he was rational and future-oriented.  It was also noted that he 
had good social support from friends and family, and did not 
present an acute risk of harm to self or others.

In an April 2009 VA psychiatry report, the Veteran reported being 
busy with his son and going to work.  It was noted that he had 
limited friends, but was very future-oriented, thinking about 
school and getting into another relationship.  On mental 
examination, the Veteran was well dressed and kept good eye 
contact and appropriate behaviors.  He was anxious and bouncing 
his legs.  It was noted that his mood was "good"; his affect 
was full and appropriate to the content; speech was regular; 
thought process was logical, sequential, and goal-directed; and 
thought content was without suicidal or homicidal ideation, 
auditory or visual hallucinations, or psychotic indicators.  His 
insight was limited and judgment was fair.  The VA psychiatry 
resident noted an impression that the Veteran had severe anxiety 
symptoms and poor coping mechanisms to deal with breakup with his 
girlfriend and custody issues.  The diagnoses were generalized 
anxiety disorder and PTSD on Axis I.  The VA psychiatry resident 
noted rule out borderline personality disorder on Axis II and 
poor coping mechanisms on Axis IV.  A GAF score of 55 to 60 was 
listed.  The VA psychiatry resident noted that the Veteran 
adamantly denied any suicidal ideation, plan, or intent, and that 
he was rational and future-oriented.  It was also noted that he 
had good social support from friends and family, and did not 
present an acute risk of harm to self or others.

An April 2009 VA psychiatry report noted that the Veteran was 
with his son again.  He reported being anxious about the upcoming 
custody trial.  The Veteran reported continuing to work and 
working out at home to channel his energy.  He related that he 
felt down because friends were not coming around despite his 
calling.  He reported that he still spoke with his brother and 
went to church.  He denied any suicidal ideation as his son and 
religion were his protective factors.  On mental examination, the 
Veteran was well dressed and kept good eye contact and 
appropriate behaviors.  He was anxious and bouncing his legs.  It 
was noted that his mood was "okay"; his affect was full and 
appropriate; speech was regular; thought process was logical, 
sequential, and goal-directed; and thought content was without 
suicidal or homicidal ideation, auditory or visual 
hallucinations, or psychotic indicators.  His insight was limited 
and judgment was fair.  The VA psychiatry resident noted an 
impression that the Veteran had severe anxiety symptoms and poor 
coping mechanisms to deal with breakup with his girlfriend and 
custody issues.  The diagnoses were generalized anxiety disorder 
and PTSD on Axis I.  The VA psychiatry resident noted rule out 
borderline personality disorder on Axis II and poor coping 
mechanisms on Axis IV.  A GAF score of 55 to 60 was listed.  The 
VA psychiatry resident noted that the Veteran adamantly denied 
any suicidal ideation, plan, or intent, and that he was rational 
and future-oriented.  It was also noted that he had good social 
support from friends, and did not present an acute risk of harm 
to self or others.

In an April 2009 VA psychiatry report, the Veteran stated that he 
did not want to jeopardize his job situation as he felt losing 
his job would not be good for his son.  On mental examination, 
the Veteran was well dressed and kept good eye contact and 
appropriate behaviors.  He was anxious and bouncing his legs.  It 
was noted that his mood was "okay"; his affect was full and 
appropriate; speech was regular; thought process was logical, 
sequential, and goal-directed; and thought content was without 
suicidal or homicidal ideation, auditory or visual 
hallucinations, or psychotic indicators.  His insight was limited 
and judgment was fair.  The VA psychiatry resident noted an 
impression that the Veteran had severe anxiety symptoms and poor 
coping mechanisms to deal with breakup with his girlfriend and 
custody issues.  The diagnoses were generalized anxiety disorder 
and PTSD on Axis I.  The VA psychiatry resident noted rule out 
borderline personality disorder on Axis II and poor coping 
mechanisms on Axis IV.  A GAF score of 55 to 60 was listed.  The 
VA psychiatry resident noted that the Veteran adamantly denied 
any suicidal ideation, plan, or intent, and that he was rational 
and future-oriented.  It was also noted that he had good social 
support from friends and family, and did not present an acute 
risk of harm to self or others.

In an April 2009 VA psychiatry report, the Veteran stated that he 
was back with his girlfriend again.  He felt more anxious about 
departure of his current VA psychiatry resident.  He reported not 
using any medications or drugs to relieve anxiety and feeling 
that talk therapy helped.  On mental examination, the Veteran was 
well dressed and kept good eye contact and appropriate behaviors.  
He was anxious and bouncing his legs.  It was noted that his mood 
was "okay"; his affect was full, appropriate, and smiling; 
speech was regular; thought process was logical, sequential, and 
goal-directed; and thought content was without suicidal or 
homicidal ideation, auditory or visual hallucinations, or 
psychotic indicators.  His insight was limited and judgment was 
fair.  The VA psychiatry resident noted an impression that the 
Veteran had severe anxiety symptoms and poor coping mechanisms to 
deal with breakup with his girlfriend and custody issues.  The 
diagnoses were generalized anxiety disorder and PTSD on Axis I.  
The VA psychiatry resident noted rule out borderline personality 
disorder on Axis II and poor coping mechanisms on Axis IV.  A GAF 
score of 60 was listed.  The VA psychiatry resident noted that 
the Veteran adamantly denied any suicidal ideation, plan, or 
intent, and that he was rational and future-oriented.  It was 
also noted that he had good social support from friends, and did 
not present an acute risk of harm to self or others.

In a May 2009 VA psychiatry report, the Veteran reported being 
frustrated living with his girlfriend as she did not help out in 
the house.  He reported trouble sleeping at night, having 
thoughts that ran through his head, and feeling more anxious at 
night.  On mental examination, the Veteran was well dressed and 
kept good eye contact and appropriate behaviors.  He was anxious 
and bouncing his legs.  It was noted that his mood was "okay"; 
his affect was full, appropriate, and smiling; speech was 
regular; thought process was logical, sequential; and goal-
directed, and thought content was without suicidal or homicidal 
ideation, auditory or visual hallucinations, or psychotic 
indicators.  His insight was limited and judgment was fair.  The 
VA psychiatry resident noted an impression that the Veteran had 
severe anxiety symptoms and poor coping mechanisms to deal with 
breakup with his girlfriend and custody issues.  The diagnoses 
were generalized anxiety disorder and PTSD on Axis I.  The VA 
psychiatry resident noted rule out borderline personality 
disorder on Axis II and poor coping mechanisms on Axis IV.  A GAF 
score of 60 was listed.  The VA psychiatry resident noted that 
the Veteran adamantly denied any suicidal ideation, plan, or 
intent, and that he was rational and future-oriented.  It was 
also noted that he had good social support from friends and 
family, and did not present an acute risk of harm to self or 
others.

In a May 2009 VA psychiatry report, the Veteran reported that he 
made the decision to kick his girlfriend out of home and that he 
felt used and abused.  The Veteran reported continuing to work 
and taking care of his son.  He understood the need to stay away 
from marijuana.  On mental examination, the Veteran was well 
dressed and kept good eye contact and appropriate behaviors.  He 
was anxious and bouncing his legs.  It was noted that his mood 
was "okay"; his affect was full, appropriate, and smiling; 
speech was regular; thought process was logical, sequential, and 
goal-directed; and thought content was without suicidal or 
homicidal ideation, auditory or visual hallucinations, or 
psychotic indicators.  His insight was improving and judgment was 
fair.  The VA psychiatry resident noted an impression that the 
Veteran had severe anxiety symptoms and poor coping mechanisms to 
deal with breakup with his girlfriend and custody issues.  The 
diagnoses were generalized anxiety disorder and PTSD on Axis I.  
The VA psychiatry resident noted rule out borderline personality 
disorder on Axis II and poor coping mechanisms on Axis IV.  A GAF 
score of 60 was listed.  The VA psychiatry resident noted that 
the Veteran adamantly denied any suicidal ideation, plan, or 
intent, and that he was rational and future-oriented.  It was 
also noted that he had good social support from friends and 
family, and did not present an acute risk of harm to self or 
others.

In a June 2009 VA psychiatry report, the Veteran reported that he 
had a panic attack at work while on the phone with a customer.  
He described shortness of breath, heart racing, and feeling 
flushed and tingling all over.  He was unable to say what 
triggered the attack, but described being particularly stressed.  
The Veteran reported continuing to work and doing a balancing act 
with finances in trying to pay major things off first.  He was 
frustrated and worried about the custody issue.  On mental 
examination, the Veteran was well dressed, with good grooming and 
hygiene.  He kept good eye contact and exhibited appropriate 
behaviors.  He was anxious and bouncing his legs.  It was noted 
that his mood was "okay"; his affect was full, appropriate, and 
smiling; speech was regular; thought process was logical, 
sequential, and goal-directed; and thought content was without 
suicidal or homicidal ideation, auditory or visual 
hallucinations, or psychotic indicators.  His insight was 
improving and judgment was fair.  The VA psychiatry resident 
noted an impression that the Veteran had severe anxiety symptoms 
and poor coping mechanisms to deal with breakup with his 
girlfriend and custody issues.  The diagnoses were generalized 
anxiety disorder and PTSD on Axis I.  The VA psychiatry resident 
noted rule out borderline personality disorder on Axis II and 
poor coping mechanisms on Axis IV.  A GAF score of 60 was listed.  
The VA psychiatry resident noted that the Veteran adamantly 
denied any suicidal ideation, plan, or intent, and that he was 
rational and future-oriented.  He was not using any alcohol and 
stopped using marijuana around November 2008.  It was also noted 
that he had good social support from friends and family, and did 
not present an acute risk of harm to self or others.

A June 2009 VA psychiatry report noted that the Veteran continued 
to work, care for his son, and worry about the outcome of the 
custody dispute.  On mental examination, the Veteran was well 
dressed, with good grooming and hygiene.  He kept good eye 
contact and exhibited appropriate behaviors.  He was anxious and 
bouncing his legs.  It was noted that his mood was "okay"; his 
affect was full, appropriate, and smiling; speech was regular; 
thought process was logical, sequential, and goal-directed; and 
thought content was without suicidal or homicidal ideation, 
auditory or visual hallucinations, or psychotic indicators.  His 
insight was improving and judgment was fair.  The VA psychiatry 
resident noted an impression that the Veteran had severe anxiety 
symptoms and poor coping mechanisms to deal with breakup with his 
girlfriend and custody issues.  The diagnoses were generalized 
anxiety disorder and PTSD on Axis I.  The VA psychiatry resident 
noted rule out borderline personality disorder on Axis II and 
poor coping mechanisms on Axis IV.  A GAF score of 60 was listed.  
The VA psychiatry resident noted that the Veteran adamantly 
denied any suicidal ideation, plan, or intent, and that he was 
rational and future-oriented.  He was not using any alcohol and 
stopped using marijuana around November 2008.  It was also noted 
that he had good social support from friends and family, and did 
not present an acute risk of harm to self or others.

In a June 2009 VA psychiatry report, the Veteran reported 
continuing to work, pay child support, and care for his son when 
he had him.  On mental examination, the Veteran was well dressed, 
with good grooming and hygiene.  He kept good eye contact and 
exhibited appropriate behaviors.  He was anxious and bouncing his 
legs at baseline.  It was noted that his mood was "okay"; his 
affect was full, appropriate, and smiling; speech was regular; 
thought process was logical, sequential, and goal-directed; and 
thought content was without suicidal or homicidal ideation, 
auditory or visual hallucinations, or psychotic indicators.  His 
insight was improving and judgment was fair.  The VA psychiatry 
resident noted an impression that the Veteran had severe anxiety 
symptoms and poor coping mechanisms to deal with breakup with his 
girlfriend and custody issues.  The diagnoses were generalized 
anxiety disorder and PTSD on Axis I.  The VA psychiatry resident 
noted rule out borderline personality disorder on Axis II and 
poor coping mechanisms on Axis IV.  A GAF score of 60 was listed.  
The VA psychiatry resident noted that the Veteran adamantly 
denied any suicidal ideation, plan, or intent, and that he was 
rational and future-oriented.  He was not using any alcohol and 
stopped using marijuana around November 2008.  It was also noted 
that he had good social support from friends and family, and did 
not present an acute risk of harm to self or others.

At his November 2009 hearing before the Board, the Veteran 
testified that he had carried many jobs and could not stay on a 
job for a lengthy period of time.  He reported that his anxiety 
prevented him from meeting new people and concentrating at 
school.  He also reported that he had panic attacks all the time, 
with his legs and hands shaking and difficulty breathing at 
times.

In November 2009, the Veteran submitted lay testimony from his 
acquaintance stating that the Veteran is always antsy, jittery, 
and shaking his legs, and has hard time standing in one place.  
Lay statements also indicate that the Veteran's mind drifts when 
he is around more to 3 to 4 people, and has hard time sleeping at 
night.

A February 2010 VA psychiatry report noted that the Veteran was 
seen to reestablish his outpatient psychiatric follow-up.  The VA 
psychiatry resident noted severe anxiety symptoms, constantly 
shaking legs and with voice trembling throughout the interview.  
It was noted that the Veteran rambled and his thought process was 
very tangential.  He reported a history of anxiety for 15 years, 
nightmares, difficulty sleeping, increased startle response, and 
flashbacks.  It was noted that the Veteran had difficult 
relationships and had lost several jobs due to anxiety.  He tried 
to control his symptoms by smoking marijuana and drinking.  He 
complained of constant chronic feeling of emptiness, sadness, 
paralysis, and uncontrollable shaking, and used dramatic 
expressions for his experiences.  He reported decreased sleep 
with early and middle insomnia and 3 to 4 hours of sleep at 
night.  He was worrying and ruminating about the past, present, 
and future, constantly switching topics, mostly preoccupied with 
being a failure as a father.  He felt hopeless but tried to be 
faithful and take care of his son.  He denied suicidality.  He 
stated that anxiety recently worsened by financial problems and 
relationship issues.  He also stated that he wanted to go back to 
school to become a special education teacher, but could not 
really find the motivation.  The Veteran reported depression, 
feeling sad and helpless, disturbed sleep, increased guilt over 
not providing for his two daughters, decreased appetite due to 
nervous stomach, decreased concentration with ruminating and 
racing thoughts, and feeling hypersexual.  He denied auditory or 
visual hallucinations, delusions, or ideas of reference.  He 
reported sleepwalking tendency, feeling tense all the time, 
nightmares, flashbacks, and avoidance of things that reminded him 
of time in Iraq, include avoiding the people from the Corps.  On 
mental status examination, the Veteran was cleanly dressed and 
appeared very anxious, shaking his legs throughout the interview.  
His attitude was pleasant but slightly intrusive and 
intermittent.  It was noted that his mood was "sad"; affect was 
very anxious, restricted in range, and intense; speech was rapid 
but regular in volume and tone; thought process was logical, 
goal-directed, and slightly tangential; thought content was 
without suicidal or homicidal ideation; cognition was grossly 
intact; and insight and judgment were fair, with adequate fund of 
knowledge.  The diagnoses were generalized anxiety disorder and 
PTSD on Axis I.  Poor coping mechanisms, childhood trauma, and 
social and financial stressor were noted on Axis IV.  A GAF score 
of 55 to 60 was listed.  As to risk assessment, the VA psychiatry 
resident noted that the Veteran had risk factors of being male, 
one prior suicide attempt, using substance, and suffering from 
severe anxiety.  However, it was noted that he was free of any 
suicidal ideation, plan, or intent, and that he was rational and 
future-oriented.  He stated that his son and religion were 
protective factors.  The VA psychiatry resident noted that the 
Veteran's acute risk of harm to self or others was low; however, 
chronic risk was elevated given the risk factors mentioned above.

A March 2010 VA psychiatry report noted that the Veteran was seen 
on follow-up on severe anxiety type symptoms.  The Veteran was 
pleasant, visibly anxious, constantly shaking legs, and slightly 
intrusive.  He reported not trying the medication as prescribed.  
He continued to feel overwhelmed and was ruminating constantly, 
but tried to identify his goals.  He denied any suicidal or 
homicidal ideation, and felt safe, stable, and motivated to 
continue therapy and set goals for this recovery.  On mental 
status examination, the Veteran was cleanly dressed and appeared 
very anxious, shaking his legs throughout the interview.  His 
attitude was pleasant but slightly intrusive and intermittent.  
It was noted that his mood was "overwhelmed, " affect was very 
anxious, restricted in range, and intense, but reactive; his 
speech was rapid but regular in volume and tone; thought process 
was logical, goal-directed, and slightly tangential; thought 
content was without suicidal or homicidal ideation; cognition was 
grossly intact; and insight and judgment were fair, with adequate 
fund of knowledge.  The diagnoses were generalized anxiety 
disorder and PTSD on Axis I.  Poor coping mechanisms, childhood 
trauma, and social and financial stressor were on Axis IV.  A GAF 
score of 55 to 60 was listed.  It was noted that the Veteran was 
free of any suicidal ideation, plan, or intent, and that he was 
rational and future-oriented.  He stated that his son and 
religion were protective factors.  The VA psychiatry resident 
noted that the Veteran's acute risk of harm to self or others was 
low.

In April 2010, the Veteran was afforded another VA mental 
examination.  The VA examiner noted that the Veteran's claims 
file was reviewed.  The Veteran was extremely anxious during the 
examination.  He stuttered, had facial tic, perspired, and shook 
intermittently.  His speech was rapid and pressured, and it 
appeared difficult for him to take in information.  He appeared 
distracted and preoccupied.  He reported recurrent nightmares of 
his cousin's death, and stated that loud noises he experienced in 
Iraq brought those past thoughts and feelings to the forefront of 
his thinking.  The Veteran expressed his concerns related to his 
family and stated there was "always too much to concentrate on 
at one time."  He reported panic attacks that occurred all day 
and every day, during which time he would experience racing 
heart, difficulty breathing, and a need to "get away."  It was 
noted that the Veteran had significant stutter, which had been a 
problem, particularly in light of his work in telemarketing.  His 
previous job history included seven jobs since his military 
service, most of them lasting only for a few months.  He reported 
currently working as a telemarketer and that there was no time 
lost due to illness.  The examiner noted since the prior 
evaluation, there were no reported or recorded changes in the 
overall symptom picture, adjustment capacity, vocational 
attitude, or other psychiatric markers of distress.  As for 
relationships, he was not currently dating and continued to 
grieve the loss of his girlfriend and reported that he had 
limited social life.  He reported seeing his two young daughters 
from his previous marriage, but less frequently than he would 
like.  It was noted that he appeared to have appropriate concern 
for his son and several meaningful relationships.

On mental status examination, he was casually and cleanly dressed 
with good hygiene.  He appeared extremely thin.  His attention 
and concentration were impaired by a high level of 
distractibility, as well as what appeared to be overstimulation.  
The examiner commented on the Veteran's use of a high energy 
drink which the Veteran brought and drank during the examination.  
The Veteran reported that his behavior was highly unusual and 
that the only reason he used it was because he had not slept well 
the prior evening.   No delusion was shown.  The Veteran was 
fully oriented, kept good eye contact, and denied current 
thoughts of suicidal or homicidal ideation.  No perceptual 
aberrations or memory problems were shown.  The Veteran's speech 
was pressured and rapid at times, but he denied symptoms of 
mania.  He tapped his fingers on the table and became tearful 
when discussing the military service.  He exhibited a facial tic 
and there was a ruminative quality to the discussion about his 
cousin and his PTSD.  Volume of speech, intonation, and interview 
behavior were within normal limits.  The examiner noted that it 
was difficult to assess the Veteran's level of motivation for 
change, but there were no obvious signs or reports of pessimism 
or hopelessness.  No history of gambling, stealing, eating 
disorder symptoms or behaviors, or behaviors consistent with 
bipolar disorder were shown.

The Veteran approached the psychometric test in an open and 
straightforward manner, and his results were considered 
representative of his current level of functioning.  It was noted 
that while there was evidence of anxiety, the most significant 
elevations were on scales measuring depression and self-
alienation.  The Veteran also scored high on a subscale 
suggesting that he exhibited some of the personality 
characteristics associated with substance use disorders.

The diagnoses were anxiety disorder, not otherwise specified; 
impulse disorder, not otherwise specified; alcohol abuse; and 
cannabis dependence on Axis I, and a GAF score of 51 to 55 was 
listed.  The examiner noted that the Veteran experienced a myriad 
of anxiety and depressive symptoms evident in both the interview 
and in psychological testing.  He also had longstanding problems 
of cannabis dependence and alcohol abuse.  He had a variety of 
impulsive behaviors, to include hypersexuality, attraction to 
reckless behaviors, and substance abuse; and unusual compulsive 
symptoms.  It was noted that the Veteran failed to meet all 
requisite criteria for a specific impulse control disorder or for 
generalized anxiety disorder, but his problems with impulse 
control were quite salient.  The examiner concluded that the 
Veteran's psychiatric symptoms seemed best explained by the 
diagnoses rendered at the time of the examination.

The examiner opined, in relative to occupational functioning, 
that the Veteran's anxiety symptoms probably resulted in a number 
of deficiencies in the workplace and in relationships, which was 
consistent with the findings of the previous VA examiner.  It was 
noted that the Veteran was currently seeking a new job but aside 
from his four years in service, his resume suggested vocational 
instability and poor judgment.  The examiner opined that the 
Veteran's level of impairment would likely cause unreliability, 
distractibility, decreased productivity, coworker conflicts, and 
difficulty following directions.  It was noted that the Veteran 
presented preoccupied and distant; but was capable for sedentary 
employment, managing his home, caring for his son, providing 
family structure, and managing personal hygiene and other daily 
activities.  The examiner stated that at the current time, the 
Veteran was not engaged in psychotherapy and his compliance with 
prescribed medication was questionable.  It was found that the 
Veteran was competent to manage benefits based on the information 
available at the time of the examination.

After reviewing the evidence of record, the Board concludes that 
the Veteran's generalized anxiety disorder is most appropriately 
rated as 50 percent disabling, but no more.  In making this 
determination, the Board finds that the severity of the Veteran's 
anxiety disorder symptoms goes beyond the symptoms required for a 
30 percent disability rating.  Moreover, the Board finds that the 
medical evidence of record does not support an evaluation in 
excess of 50 percent.

The Veteran's recorded GAF scores during the pendency of this 
appeal have ranged from 51 to 65, with a majority of GAF ratings 
being 55 to 60.  As noted above, a GAF score of 51 to 60 
indicates moderate symptoms (e.g., flat affect, circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational or school functioning (e.g., having few 
friends or having conflicts with peers or co-workers).  Although 
GAF scores are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and set 
forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See Carpenter, 8 
Vet. App. at 242.  Accordingly, an examiner's classification of 
the level of psychiatric impairment, by word or by a GAF score, 
is to be considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2008); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

During the pendency of this appeal, the Veteran's psychiatric 
symptoms has been manifested by severe anxiety; depression; 
nervous mannerisms, such as bouncing legs, shaking hands, 
significant stutter, and facial tic; constant panic attacks; 
impaired concentration with ruminating and racing thoughts; 
problems with impulse control; disturbed sleep; nightmares; 
flashbacks; increased startle response; avoidance behaviors; 
social alienation; decreased appetite due to nervous stomach; and 
hypersexuality.  Furthermore, the evidence of record clearly 
shows difficulty establishing and maintaining effective work and 
social relationships.  VA psychiatry treatments records indicate 
severe anxiety symptoms, with visible anxiousness, and problems 
adjusting to work and every life stressors.  Notably, both the 
November 2008 and April 2010 VA examiners found that the 
Veteran's anxiety symptoms would cause significant reduced 
productivity and marked interference in his ability to interact 
effectively and work efficiently.  Although the record reflects 
that the Veteran has been working since February 2009, his 
employment history shows that he could not stay on a job for a 
long period of time.  Further, the April 2010 VA examiner's 
opinion suggests that the Veteran's level of impairment would 
likely cause unreliability, distractibility, decreased 
productivity, coworker conflicts, and difficulty following 
directions.  In considering this disability as a whole, the Board 
concludes that the Veteran's generalized anxiety disorder is most 
analogous to the symptoms warranting a 50 percent rating for 
generalized anxiety disorder.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2010).  Accordingly, an disability rating of 50 percent is 
warranted for service-connected generalized anxiety disorder.

The evidence does not reflect that the Veteran's generalized 
anxiety disorder has been manifested by symptoms of such severity 
to warrant a higher disability rating in excess of 50 percent, at 
any time during the pendency of this appeal.  Objectively, the 
Veteran has been cleanly and appropriately dressed, fully 
oriented, cooperative, rational, and kept good eye contact.  He 
has exhibited a generally depressed mood; appropriate to slightly 
constricted affect; regular to tangential speech; logical and 
goal-oriented thought process; thought content without suicidal 
or homicidal ideations, auditory or visual hallucinations, 
delusions, or psychotic indicators; adequate fund of knowledge; 
poor and limited insight; and poor to fair judgment.  The 
evidence does not show this condition to be manifested by 
symptoms such as obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or effectively; 
spatial disorientation, and neglect of personal appearance and 
hygiene.

Moreover, inability to establish and maintain effective 
relationships is not shown.  
Although the Veteran claims difficulty maintaining a job for a 
lengthy period of time and his occupation history suggests 
vocational instability, the record reflects that he was able to 
maintain various employments whenever available and continued to 
work since February, 2009.  At the March 2009 VA psychiatry 
session, the Veteran reported that he was doing well at work and 
even won an award for high sales performance.  In addition, no 
time lost to illness was reported.  As for his social impairment, 
the record reflects that the Veteran has several meaningful 
relationships in life.  While he reported limited social life and 
difficulty in relationships, he maintains close relationships 
with his family, has appropriate concern for his son as the 
primary provider of his son, and has contacts with his daughters 
from his previous marriage.  The record also reveals that he has 
good social support from friends, neighbors, and family.  While 
the Veteran clearly exhibits some social impairment, this is 
contemplated in the currently assigned 50 percent disability 
rating, which accounts for difficulty in establishing and 
maintaining effective work and social relationships.  The next 
highest rating, a 70 percent rating, refers to an inability to 
establish and maintain effective relationships.  The evidence of 
record does not reflect this level of social impairment.  As 
noted above, the Veteran was able to get along well with his 
close family and neighbors.  The record reflects that he had been 
caring for his son, and his brother provided financial assistance 
to the Veteran.  The record also indicates that he goes to church 
and he stated his son and religion were the protective factors in 
his life from suicidal ideation.

Accordingly, the Board concludes that a 50 percent disability 
rating, but no more, is warranted in this case.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.  While there may have been day-to-
day fluctuations in the manifestations of the Veteran's 
service-connected generalized anxiety disorder, the evidence 
shows no distinct periods of time during the pendency of this 
appeal, during which the Veteran's generalized anxiety disorder 
has varied to such an extent that a rating greater or less than 
50 percent would be warranted.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria under the Rating Schedule reasonably describe the 
Veteran's disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is adequate, and no referral is 
required. 

The Board finds that the Veteran's disability picture was not so 
unusual or exceptional in nature as to render his 50 percent 
rating inadequate.  The Veteran's generalized anxiety disorder is 
evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, the 
criteria of which is found by the Board to specifically 
contemplate the level of disability and symptomatology exhibited 
by the Veteran's generalized anxiety disorder.  When comparing 
the disability picture of the Veteran's generalized anxiety 
disorder with the symptoms contemplated by the Rating Schedule, 
the Board finds that the Veteran's symptoms are more than 
adequately contemplated by a 50 percent disability rating for his 
service-connected generalized anxiety disorder.  This includes 
consideration of symptoms such as flattened affect, disturbances 
of motivation and mood and difficult establishing and maintaining 
effective work and social relationships. See 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2010).  A rating in excess thereof is 
provided for certain manifestations of the service-connected 
generalized anxiety disorder but the medical evidence of record 
did not demonstrate that such manifestations were present in this 
case.  The evidence does not show this condition to be manifested 
by symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such as 
unprovoked irritability with periods of violence; spatial 
disorientation; and neglect of personal appearance and hygiene.  
Id.  The criteria for a 50 percent disability rating more than 
reasonably describes the Veteran's disability level and 
symptomatology and, therefore, the currently assigned schedular 
evaluation is adequate and no referral is required.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an increased rating in excess 
of 50 percent for generalized anxiety disorder, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990)




ORDER

An evaluation of 50 percent, but no more, for generalized anxiety 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
LILA J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


